103 F.3d 123
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Larry Sinclair WILLIAMS-EL, Petitioner.
No. 96-609.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 3, 1996.

Larry Sinclair Williams-El, Petitioner Pro Se.
MANDAMUS DENIED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Petitioner filed a petition for a writ of mandamus seeking to have this court order the court reporter to transcribe and file in the district court transcripts of portions of his criminal trial:  opening and closing statements, jury instructions, two jury questions, and his sentencing hearing.  Petitioner failed to show that he has a clear right to the relief sought and that no other remedy is available.  In re First Fed.  Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir.1988);  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Accordingly, we deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED